DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner takes the “measuring device” to be one of the alternatives listed in paragraph 0039 of the PG pub of the application. The Examiner takes the “computer device” and “computing device” to be any of the alternatives listed in paragraph 0046 of the PG pub of the application. The Examiner takes the “communication element” to be any of the alternatives listed in paragraph 0062 of the PG pub.  The Examiner takes the “locating device” to be any of the alternatives listed in paragraph 0040 of the PG pub.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-29 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Bienvenu (US 2004/0260504).
Regarding claim 1: Bienvenu discloses a system for measuring a characteristic of a construction material (Bienvenu abstract), and maintaining location information of a measuring device (Bienvenu paragraph 0027 where the association with a time stamp is history of location information) comprising: 
a measuring device for measuring a characteristic of a construction material (Bienvenu ref 100, paragraph 0018), the measuring device comprising an RFID tag (Bienvenu paragraph 0026) and; 
a communication element for wirelessly communicating the measured characteristic (Bienvenu ref 400, paragraph 0020) wherein the communication element is configured to communicate the measured characteristic over a non-cellular wireless network (Bienvenu paragraph 0020 where Bluetooth is explicitly disclosed and is non-cellular)  to a remote device that is operable to communicate the measured characteristic to a central computer system over a cellular wireless network (Bienvenu paragraph 0029, 0030) , 
wherein the measuring device determines the measured characteristic by applying a calibration formula that uses calibration constants (Bienvenu paragraph 0032 where calibration parameters are explicitly disclosed) and 
the system further comprises multiple interrogators, each interrogator at a respective location and having a respective range, each interrogator configured to detect the RFID tag upon the measuring device arriving within the respective range, and upon detecting the RFID tag (Bienvenu paragraphs 0025-0026 where there is a locating device (ref 300) for which is “configured to determine the position/location of the respective measuring device” (see 0025). There is further the use of a beacon device.  “The unit, in response to the signal, may then be configured to send a signal back to the beacon device indicative of the physical position and/or movement parameters of the unit, as determined by the locating device 300. “(see again paragraph 0025) Further, as stated in paragraph 0026 RFID is part of the locating device (ref 300). The locating device " The locating device 300 is configured to determine the position/location of the respective measuring device 100"(again in paragraph 0025).), communicate location information to the central computer system (Bienvenu paragraph 0026 “the computer device 400 may be configured to communicate with only a single measuring device 100/locating device 300 unit, with multiple measuring device 100/locating device 300 units, and/or with other computer devices 400 configured for a separate set of measuring device 100/locating device 300 units”), the central computer system configured to maintain a history of the location information received from each interrogator that communicates the location information (Bienvenu paragraph 0027 where the association with a time stamp is history of location information)
Regarding claim 2: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for receiving data from the measuring device (Bienvenu paragraph 0020, 0009) during a measurement, after a measurement, or at a predetermined step during a measurement (Bienvenu paragraph 0020 “communication between the computer device 400 and the measuring device 100 may be selectively established at any time”).
Regarding claim 3: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for receiving data from the measuring device (Bienvenu paragraph 0009, 0020) after the measuring device has measured a property of a paving-related material (Bienvenu paragraph 0020 where any receiving is disclosed).
Regarding claim 4: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element may be configured to comprise computer control code for controlling the measuring device (Bienvenu paragraph 0019 where control is disclosed).
Regarding claim 5:
Regarding claim 6: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element receives control code from a computing device or a remoted device (Bienvenu paragraph 0018-0020).
Regarding claim 7: Bienvenu discloses the limitations of claim 6 as described above. Bienvenu also discloses the remote device is a smart phone (Bienvenu paragraph 0019 where a portable smart device and PDA are disclosed, which are “smart phones” as interpreted).
Regarding claim 8: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the remote device a smart phone (Bienvenu paragraph 0019 where a portable smart device and PDA are disclosed, which are “smart phones” as interpreted).
Regarding claim 9: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses at least one of the measuring device, the communication element and the remote device is configured to determine at least one of: a time or date stamp (Bienvenu paragraph 0027 where time and date stamps are explicitly disclosed), an electronic identifier of the measuring device (Bienvenu paragraph 0026 where RFID is an identifier), an identification of an operator or project of the measuring device (Bienvenu paragraph 0026 where RFID is an identifier), and location information of the measuring device (Bienvenu paragraph 0006-0007, 0025 where GPS location is explicitly disclosed paragraph 0028 where a GIS is disclosed) (Bienvenu paragraph 0031 where all alternatives are disclosed).
Regarding claim 10: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element receives data from the measuring device periodically, randomly, or by defined process (Bienvenu paragraph 0028).
Regarding claim 11:
Regarding claim 12: Bienvenu discloses the limitations of claim 11 as described above. Bienvenu also discloses the locating device is in communication with the communication element (Bienvenu paragraph 0026, 0029).
Regarding claim 13: Bienvenu discloses the limitations of claim 11 as described above. Bienvenu also discloses the locating device is configured to communicate a location of the measuring device to the communication element (Bienvenu paragraph 0026, 0029).
Regarding claim 14: Bienvenu discloses the limitations of claim 11 as described above. Bienvenu also discloses at least one of the communication element, measuring device, and remote device includes the locating device (Bienvenu paragraph 0026, 0029).
Regarding claim 15: Bienvenu discloses the limitations of claim 11 as described above. Bienvenu also discloses the locating device is configured for incorporating Global Positioning System (GPS), land-based beacon type, RFID, and Wide Area Augmentation Scheme (WAAS) capabilities assisted GPS or AGPS, DGPS or satellite (Bienvenu paragraph 0006-0007, 0025 where GPS location is explicitly disclosed paragraph 0028 where a GIS is disclosed).
Regarding claim 16: Bienvenu discloses the limitations of claim 15 as described above. Bienvenu also discloses the locating device communicates with one of WLAN, LAN, IEEE 802.11 devices, RFID and cellular networks (Bienvenu paragraph 0029).
Regarding claim 17: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is further configured to communicate with the measuring device over a wireless network (Bienvenu paragraph 0020, 0029).
Regarding claim 19:
Regarding claim 21: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the non-cellular wireless network includes one of Bluetooth, an IEEE 802.11-based device, IEEE 802.xx, and WiFi (Bienvenu paragraph 0020).
Regarding claim 22: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for being controlled by an operator of the measuring module (Bienvenu paragraph 0031).
Regarding claim 23: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the measuring device is configured to wirelessly send measurement data a memory device (Bienvenu paragraph 0028).
Regarding claim 24: Bienvenu discloses the limitations of claim 23 as described above. Bienvenu also discloses the measuring device stores the relevant data which may be later wirelessly transmitted to the memory device (Bienvenu paragraph 0028).
Regarding claim 25: Bienvenu discloses the limitations of claim 23 as described above. Bienvenu also discloses the measurement data are displayed on a computer device (Bienvenu paragraph 0031).
Regarding claim 26: Bienvenu discloses a method comprising: measuring a characteristic of a paving-related material with a measuring device (Bienvenu paragraph 0018) comprising an RFID tag (Bienvenu paragraph 0026); 
wirelessly communicating the measured characteristic to a remote device (Bienvenu paragraph 0029) over a non-cellular wireless network using a communication element (Bienvenu paragraph 0020 where Bluetooth is explicitly disclosed and is non-cellular); 
optionally communicating the measure characteristic to a central computer system over a cellular wireless network (Bienvenu paragraph 0029, 0030); and 
where calibration parameters are explicitly disclosed) and
exchanging information between network enabled devices via a tracking component including an RFID tag or other component (Bienvenu paragraph 0026 where a locating device (ref 300) is disclosed and may include RFIS or other communication devices and “Such identifiers may serve other purposes such as, for example, maintaining an inventory of measuring device 100/locating device 300 units or tracking such units in the field”);
detecting by one or more of multiple interrogators, each at a respective location and having a respective range, the RFID tag upon the measuring device arriving within the respective range or ranges of the one or more multiple interrogators (Bienvenu paragraphs 0025-0026 where there is a locating device (ref 300) for which is “configured to determine the position/location of the respective measuring device” (see 0025). There is further the use of a beacon device.  “The unit, in response to the signal, may then be configured to send a signal back to the beacon device indicative of the physical position and/or movement parameters of the unit, as determined by the locating device 300. “(see again paragraph 0025) Further, as stated in paragraph 0026 RFID is part of the locating device (ref 300). The locating device " The locating device 300 is configured to determine the position/location of the respective measuring device 100"(again in paragraph 0025).); 
communicating, by each of the one or more of multiple interrogators, location information to the central computer upon detecting the RFID tag (Bienvenu paragraph 0026 “the computer device 400 may be configured to communicate with only a single measuring device 100/locating device 300 unit, with multiple measuring device 100/locating device 300 units, and/or with other computer devices 400 configured for a separate set of measuring device 100/locating device 300 units”); and maintaining, at the central computer, a history of the location information received from the one or more of multiple where the association with a time stamp is history of location information).
Regarding claim 27: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for communicating the measured characteristic to the remote device over the non-cellular wireless network in an encrypted format, and wherein software security keys for the encrypted format are stored on the computer device (Bienvenu paragraph 0029). 
Regarding claim 30: Bienvenu discloses the limitations of claim 26 as described above. Bienvenu also discloses wirelessly communicating the measured characteristic from the remote device to the central computer system over the cellular wireless network comprises wirelessly communicating in one of an encrypted or un- encrypted format (Bienvenu paragraph 0029, 0030).
Regarding claim 31: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the remote device communicates the measured characteristic to a central computer system over a cellular wireless network in an encrypted format in one of an encrypted or un-encrypted format (Bienvenu paragraph 0029, 0030).
Regarding claim 32: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses at least one of the measuring device, the communication element, and the remote device is configured to determine at least one of: location information of the measuring device automatically or when polled, and location of a measurement spot before, during, or after a measurement (Bienvenu 0023, 0025, 0027).
Regarding claim 33: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the communication element is configured for communicating the measured characteristic data to the remote device over the non-cellular wireless network in at least one of a keyed or authenticated scheme, and wherein software keys for the keyed or authenticated data are stored on at where the third-party security key to deter tampering is this blocking).
Regarding claim 34: Bienvenu discloses the limitations of claim 1 as described above. Bienvenu also discloses the measuring device stores the relevant data which may be later wirelessly transmitted to another device (Bienvenu paragraph 0034).
Regarding claim 35: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information with a reference point signpost approach for at least one of self-positioning, and remote positioning, thus determining present location of measuring device (Bienvenu paragraph 0025 where beacon-based location is disclosed which is this signpost approach. “In other instances, the unit may be configured to send a signal to the beacon device indicative of the physical position and/or movement parameters of the unit if the unit becomes separated from the beacon device by more than a selected distance.”).
Regarding claim 36: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component uses near field or short-range communication (Bienvenu paragraph 0025).
Regarding claim 37: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information for mapping locations including data locations of the measuring device (Bienvenu paragraph 0025).
Regarding claim 38: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses a trigger is activated when the RFID tag leaves a predetermined area (Bienvenu paragraph 0025 where a predetermined area is used by the beacon) that comprises one or both of an indoor area, and an outdoor area (Bienvenu paragraph 0008-0009 where the road surface is an outdoor area).
Regarding claim 39: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component monitors the measuring device at a workplace, at a warehouse, at a where the road surface is a “workplace”).
Regarding claim 40; Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses interrogators mounted or positioned at predetermined locations (Bienvenu paragraph 0025 where a predetermined area is used by the beacon).
Regarding claim 41: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the measuring device comprises at least one of: a nuclear density gauge; a nuclear moisture gauge; a microwave moisture gauge; a TDR moisture and/or density gauge; a frequency domain electromagnetic moisture and/or density gauge; a seismic pavement analyzer (SPA); a portable SPA (PSPA); a stiffness gauge; a falling weight deflectometer; a ground penetrating radar (GPR) type instrument; a radio frequency (RF) device; an electromagnetic device; a microwave device; an acoustic device; a moisture measuring device; a surface roughness measuring device; a pavement temperature sensor; a pavement temperature measuring device; a pavement roughness measuring device; a soil composition property device; a pavement thickness device; a roof moisture device; any suitable instrumentation capable of determining density by electromagnetic, acoustic, vibration, and/or microwave based measurement; a device for measuring a modulus of elasticity, shear and Young's; a device for measuring a stiffness of the soil or asphalt sample; a device for measuring soil strength; a device for measuring a void content; a device for measuring dispersive dielectric property; a device for measuring bulk density; a hand held monitors; a personal dosimeter device; and any combination thereof (Bienvenu ref 100, paragraph 0018 which discloses multiple sensor types as the measure device).
Regarding claim 42:
Regarding claim 43: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component exchanges information that includes at least one of diagnostic information, calibration information, and service information (Bienvenu paragraph 0032 where calibration parameters are disclosed, paragraph 0023 where service is disclosed).
Regarding claim 44; Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component operates in stand-alone operation, autonomous operation, or when polled (Bienvenu paragraph 0008 where the selective measurement is this operation).
Regarding claim 45: Bienvenu discloses the system of claim 1 as described above. Bienvenu also discloses the tracking component identifies a location of the measuring device to a computer device, a connected network, or a remote computer (Bienvenu paragraph 0025).
Regarding claim 46: Bienvenu discloses the system of claim 42 as described above. Bienvenu also discloses the tracking component is used to determine a location with respect to at least one of a room, a parking lot, a storage facility, and a signpost, while stationary or in route (Bienvenu paragraph 0025 where the beacon uses is this “signpost”).

Response to Arguments
Applicant's arguments filed 2/28/2022 regarding the 102 rejections have been fully considered but they are not persuasive.
The applicant argues Bienvenu fails to disclose the newly amended language of RFID and tracking. However, as shown in the 102 rejection above, such tracking devices and beacon-based analysis are disclosed. The Examiner has provided extended rationale and explanation of these limitations in the italicized language above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896